No. 99-60099
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60099
                        Conference Calendar



JERRY LEE QUINN,

                                           Plaintiff-Appellant,

versus

NOVA G. STOKES,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:96-CV-22-S-D
                       --------------------
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jerry Lee Quinn appeals from the district court’s grant of

summary judgment to ATF agent Nova G. Stokes.    Quinn filed the

instant lawsuit against Stokes alleging common-law negligence and

a Fourth Amendment violation under Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971).   This court reviews a grant of

summary judgment de novo.   See Green v. Touro Infirmary, 992 F.2d

537, 538 (5th Cir. 1993).

     Examination of the totality of the circumstances indicates

that there was no Fourth Amendment violation.     See United States

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60099
                                -2-

v. Buchanan, 70 F.3d 818, 826-27 (5th Cir. 1995)(seizure of items

outside scope of search warrant may be seizable under plain-view

doctrine).   Stokes was therefore entitled to summary judgment.

     Quinn has also failed to show that the district court abused

its discretion in striking his interrogatories.   In addition, his

negligence claim against Stokes is not cognizable under Bivens.

See Marsh v. Jones, 53 F.3d 707, 712 (5th Cir. 1995)(negligence

is not actionable under 42 U.S.C. § 1983); see also Dean v.

Gladney, 621 F.2d 1331, 1336 (5th Cir. 1980)(Bivens suit provides

“a remedy against federal officers, acting under color of federal

law, that [is] analogous to [a] section 1983 action against state

officials”).

     Accordingly, the district court’s judgment is AFFIRMED.